Oliver, Chief Judge:
These matters are presently before me on remands from classification proceedings decided by the first division of this court in Manhattan Novelty Corp. et al. v. United States, 32 Cust. Ct. 459, Abstract 58007; Selsi Co., Inc., et al. v. United States, 31 Cust. Ct. 307, Abstract 57637; Selsi Co., Inc. v. United States, 32 Cust. Ct. 447, Abstract 57978. The judgments entered therein state: “* * * that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and made a part hereof. .
*489I further find such values to he the dutiable values of said merchandise.
Judgment will be entered accordingly.
Schedule “A”

Remand of protest No. Entry No. Merchandise United States dollars per each

Manhattan Novelty Corp.
219904-K/8691-53 849852 50 pcs. 7 x 50 binoculars with cases
Binoculars_ 11. 07
Carrying cases_ 1. 25
plus casing and packing
767556 25 pcs. 7 x 50 binoculars with cases
Binoculars_ 30. 38
Carrying cases_ 3. 00
net packed
749746 100 pcs. 7 x 50 binoculars with cases
Binoculars_ 12. 45
Carrying cases. __ 1.25
plus eases and packing
100 pcs. 7 x 35 binoculars with cases
Binoculars_• 10. 90
Carrying cases. 1_ 1.00
plus cases and packing
Selsi Co., Ino.
189132-K/3715-52 813368 Binoculars with cases
25 pcs. Miralux 8 x 30 Binoculars_ 31. 85
Carrying cases_ 2. 25
plus cases and packing
5 pcs. Supralux 8 x 40 Binoculars_1_ 47. 70
Carrying eases_ 4. 00
plus cases and packing
5 pcs. Noctalux 7 x 50 Binoculars_ 48. 50
Carrying cases_ 4 80
plus cases and packing
5 pcs. Astrolux 10 x 50 Binoculars_ 50. 10
Carrying cases_ 4. 00
plus cases and packing

*490
Remand of -protest No. Entry No. Merchandise United States dollars per each

200 pcs. 6 x 15 binoculars with cases 189132-K/3715-52 842365
Binoculars_ 5. 50
Carrying cases_ 0. 50
net packed
742104 7 pcs. 7 x 50 binoculars with cases
Binoculars_ 31. 00
Carrying cases_ 3. 00
plus cases and packing
1 pc. 7 x 50 binocular with case
Binocular_ 26. 75
Carrying case_ 3. 00
plus cases and packing
714475 Binoculars with cases •
6 pcs. Miralux 8 x 30 Binoculars_ 31.85 ■
Cases_ 2. 25
plus cases and packing
2 pcs. Supralux 8 x 40 Binoculars_ 47. 70
Carrying cases_ 4. 00
plus cases and packing
3 pcs. Noctalux 8 x 40 Binoculars_ 48. 50
Carrying cases_ 4. 00
plus cases and packing
1 pc. Astrolux 10 x 50 Binocular_ 50. 10
Carrying case_ 4. 00
plus eases and packing
720147 6 pcs. 10 x 35 binoculars with cases
Binoculars_•_ 15. 35
Carrying cases_ 2. 00
plus cases and packing
6 pcs. 12 x 37 binoculars with cases
Binoculars_ 16. 00
Carrying cases_ 2. 00
plus cases and packing

*491
Remand of protest No. Entry No. Merchandise United States dollars per each

190145-K/4592-52 700694 Binoculars with cases
72 pcs. Art. No. 2097, 7 x 35 Binoculars_:_ 20. 00
Carrying cases_ 2. 40
net packed
753938 Binoculars with cases
6 pcs. Supralux 8 x 40 Binoculars_ 47. 70
Carrying cases_ 4. 00
plus cases and packing
3 pcs. Astrolux 10 x 50 Binoculars_ 50. 10
Carrying cases_ 4. 00
plus cases and packing
2 pcs. Starlux 12 x 50 Binoculars_ 51. 00
Carrying cases_ 4. 00
plus cases and packing
2 pcs. Novalux 16 x 50 Binoculars_ 52. 20
Carrying cases_1- 4. 00
plus cases and packing
35 pcs. Miralux 8 x 30 Binoculars_ 31. 85
Carrying cases_ 2. 25
plus cases and packing
195423-K/3715-52 773689 3 pcs. Supralux 8 x 40 Binoculars_ 47. 70
Carrying cases_ 4. 00
plus cases and packing
3 pcs. Noctalux 7 x 50 Binoculars_ 48. 50
Carrying cases_ 4. 00
plus cases and packing
1 pc. Astralux 10 x 50 Binocular_ 50. 10
Carrying case_ 4. 00
plus cases and packing

*492
Remand of protest No. Entry No. Merchandise United States dollars per each

195423-K/3715-52 773689 Binoculars with cases
3 pcs. 8 x 40 Supralux Binoculars_ 47. 70
Carrying cases_ 4. 00
plus cases and packing
3 pcs. 7 x 50 Noctalux Binoculars_ 48. 50
Carrying cases_ 4. 00
plus cases and packing
1 pc. 10 x 50 Astrolux Binocular_ 50. 10
Carrying case___ 4.00
plus cases and packing
10 pcs. 8 x 30 Miralux Binoculars_ 31. 85
Carrying cases_ 2. 25
plus cases and packing
9 pcs. 10 x 35 Binoculars_ 15. 10
Carrying eases_ 2. 25
plus cases and packing
3 pcs. 12 x 37 Binoculars_ 15. 75
Carrying cases_ 2. 25
plus cases and packing
10 pcs. 7 x 35 Binoculars_ 20. 35
Carrying cases_ 2. 25
plus cases and packing
20 pcs. 7 x 35 Binoculars_ 23. 55
Carrying cases_ 2. 25
plus cases and packing
777918 Binoculars with cases
10 pcs. Miralux 8 x 30 Binoculars_ 31. 85
Carrying cases_ 2. 25
plus cases and packing

*493
Remand of 'protest No. Entry Ño. Merchandise United States dollars per each

195423-K/3715-52 777918 3 pes. Noctalux 7 x 50 Binoculars_i_ 48. 50
Carrying cases_ 4. 00
plus cases ánd packing
10 pcs. Miralux 8 x 30 Binoculars_ 31. 85
Carrying cases_ 2. 25
plus cases and packing
2 pcs. Supralux 8 x 40 Binoculars_ 47. 70
Carrying cases_ 4. 00
plus cases and packing
1 pc. Starlux 12 x 50 Binocular_ 51. 00
Carrying case_ 4. 00
plus cases and packing
1 pc. Novalux 16 x 50 Binocular_ 52. 20'
Carrying case_ 4. 00
plus cases and packing
199940-K/11455-52 748368 Binoculars with cases
1 Binocular 7 x 50 Binocular_ 30. 02
Carrying case_ 3. 00
plus cases and packing
1 Binocular 7 x 50 Binocular_ 34. 27
Carrying case_ 3. 00
plus cases and packing
10 pcs. 8 x 30 Miralux Binoculars_ 31. 85
Carrying cases_ 2. 25
plus cases and packing
3 pcs. 8 x 40 Supralux Binoculars_ . 47. 70
Carrying cases_ 4. 00
plus cases and packing

*494
Remand of protest No. Entry No. Merchandise United States dollars per each

199940-K/l 1455-52 748368 13 pcs. 8 x 30 Miralux Binoculars_ 31. 85
Carrying cases_ 2. 25
plus cases and packing
1 pc. 16 x 50 Novalux Binocular_ 52. 20
Carrying case_ 4. 00
plus cases and packing
205801-K/16488-52 791454 Binoculars with cases
10 pcs. Miralux 8 x 30 Binoculars_ 31. 85
Carrying cases_ 2. 25
plus cases and packing
3 pcs. Noctalux 7 x 50 Binoculars_ 48. 50
Carrying cases_ 4. 00
plus cases and packing
10 pcs. Miralux 8 x 30 Binoculars_ 31. 85
Carrying cases_ 2. 25
plus cases and packing
2 pcs. Supralux 8 x 40 Binoculars_ 47. 70
Carrying cases_ 4. 00
plus cases and packing
1 pc. Supralux 12 x 50 Binocular_ 51. 00
Carrying case_ 4. 00
plus cases and packing
1 pc. Novalux 16 x 50 Binocular_ 52. 20
Carrying case_ 4. 00
plus cases and packing
219011-K/6487-52 827508 Binoculars with cases
6 pcs. Miralux 8 x 30 Binoculars_,_ 31. 85
Carrying cases_ 2. 25
plus cases and packing
2 pcs. Supralux 8 x 40 Binoculars_ 47. 70
Carrying cases_ 4. 00
plus cases and packing

*495
Remand of 'protest No. Entry No. . Merchandise United States dollars per each

21901 l-K/6487-52 827508 3 pcs. Noctalux 7 x 50 Binoculars_ 48. 50
Carrying cases_ 4. 00
plus cases and packing
1 pc. Astrolux 10 x 50 Binocular_ 50. 10
Carrying case_ 4. 00
plus cases and packing
219910-K/8691-53 807550 Binoculars with cases
100 pcs. Art. No. 5569, 7 x 50 Binoculars_ 13. 50
Carrying cases_ 2. 00
net packed
750527 Binoculars with cases
50 pcs. Art. No. 7150, 7 x 18 Binoculars_ 6. 80'
Carrying cases_ 0. 60
net packed
50 pcs. Art. No. 7493,7 x 50 Binoculars_ 14. 85
Carrying cases_ 2. 00
net packed
Texoma Wholesale Jewelers (S. H. Pomerance Co., Inc.)
202139-K/14007-52 769930 Binoculars with cases
100 pcs. 7 x 50 Binoculars_ 17. 50
Carrying cases__ 2. 00
net packed
Zale Jewelry Co. (S. H. Pomerance Co., Inc.)
198173-K/10343-52 890926 Binoculars with cases
80 pcs. Ofuna 7x50 Binoculars_ 19. 50
Carrying cases_ 3. 00
net packed
20 pcs. Ofuna 7 x 50 Binoculars_ 19. 50
Carrying cases_ 3. 00
net packed
1 pc. Ofuna 7 x 35 Binocular_ 19. 00
Carrying case_ 3. 00
net packed all less the deductions from said unit prices as invoiced